Hill, C. J.
1. The indictment charged robbery by force and intimidation, the evidence proved robbery by intimidation; the trial judge, in his chai'ge to the jury, defined both kinds of robbery, specifically telling the jury that in the present case the crime was claimed by the State to be robbery by intimidation. The verdict was for robbery by intimidation. Held, no error; as the jury could not have’been misled. The case of Grant v. State, 125 Ga. 259 (54 S. E. 191), relied upon by the plaintiff in error, is distinguished from the instant case on the facts, as well as the charge given which was objected to. In that case the charge defined robbery by force alone, while the evidence showed robbery by intimidation.
*553Decided April 2, 1913.
Indictment for robbery; from Fulton superior court—Judge Roan. December 28, 1912.
Munday & Gornwell, for plaintiff in error.
Hugh M. Dorsey, solicitor-general, contra.
2. The evidence fully supports the verdict, and no error of law appears.

Judgment affirmed.